              Case 2:17-cr-00238-TLN Document 51 Filed 07/29/19 Page 1 of 3



 1
     THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8
                                                 )
 9   UNITED STATES OF AMERICA,                   )   Case No.: 2:17-cr-00238-TLN
                                                 )
10                Plaintiff,                     )
                                                 )   DEFENDANT’S SENTENCING
11         vs.                                   )   MEMORANDUM
                                                 )
12   STEVE SUBAL SMITH,                          )   Date: August 1, 2019
13                                               )   Time: 9:30 a.m.
                  Defendant.                     )   Judge: Troy L. Nunley
14                                               )
                                                 )
15
16                                     I – INTRODUCTION
17         The Pre-Sentence Report (“PSR”) recommends a sentence of 210 months based
18   upon a Total Offense Level of 34 and a Criminal History Category III. The defense
19   hereby submits the following Sentencing Memorandum:
20
21                             II – SENTENCING MEMORANDUM
22
     A.    Mr. Smith Deserves a Sentence of 188 Months, the Low-End of the Guideline
23
           Range.
24
25         Mr. Smith ask the Court to sentence him to the 188 months which is the low-end
26   of the guideline range of a Total Offense Level of 34 and Criminal History III. Mr.
27   Smith has accepted responsibility for his actions by pleading guilty. A major factor that
28   contributed to this offense was the result of his drug addiction to methamphetamine.


                                                                                                 1
              Case 2:17-cr-00238-TLN Document 51 Filed 07/29/19 Page 2 of 3



 1   After Mr. Smith was released on parole, he met a woman and she soon moved in with
 2   him. However, he realized she was using him, and the relationship was not what he
 3   thought it was and ended the relationship. During that time, he went for a parole board
 4   hearing to discuss how he was performing on parole. At that meeting, he learned he was
 5   scheduled to discharge from parole in 2025, although he said he was initially told he
 6   would discharge from parole in three years. Mr. Smith stated at that time in his life, he
 7   did not care about anything and he “just snapped.” PSR ¶ 11. He tried
 8   methamphetamine given to him by an acquaintance and began using it daily. From then,
 9   his life spiraled downward and he made poor choices which led to the conduct of the
10   offense. Mr. Smith acknowledged in the PSR that he has an addictive personality, but he
11   has never received treatment for substance abuse.
12
13   B.     A Sentence of 188 Months is Sufficient to Satisfy the Goals of Sentencing.
14          The defendant entered an open plea to the Indictment in this matter. He did not
15   request a trial because he is genuinely remorseful for his conduct. As state in the PSR,
16   “The defendant agreed that the information contained in the factual basis was correct …
17   and he was remorseful for his conduct.” PSR ¶ 6. Mr. Smith cited his recent use of
18   methamphetamine as a contributing factor. Mr. Smith has done everything possible to
19   take responsibility for his conduct, to own his conduct, and that should merit a sentence
20   at the low-end of the guidelines.
21          The defendant began using methamphetamine in 2017 and began using it daily.
22   PSR ¶ 49. Mr. Smith has used numerous drugs throughout the years and had developed
23   a significant issue. He used acid, TCH oil, marijuana, alcohol, and methamphetamine.
24   Methamphetamine is a particularly debilitating drug which always has a huge impact on
25   the user’s life. Mr. Smith started using methamphetamine daily and that had an impact
26   on his day to day decisions. In addition, Mr. Smith was going through a break up and
27   this led to very poor decisions.
28


                                                                                                 2
              Case 2:17-cr-00238-TLN Document 51 Filed 07/29/19 Page 3 of 3



 1          The Court must consider the sentence to “reflect the seriousness of the offense, to
 2   promote respect for the law, and to provide just punishment for the offense, afford
 3   specific deterrence, general deterrence, and, but also adhere to the requirement that any
 4   sentence imposed be sufficient, but not greater than necessary, to comply with [these]
 5   purposes.” 18 U.S.C. § 3553(a)(2)(A-C). There is so much time and effort put into
 6   resolutions of cases without a trial and without motions which delay proceedings. Time
 7   and time again defendants are told that their failure to plead early results in a potentially
 8   greater sentence. In this matter, we have put the matter entirely in the court’s hands. We
 9   are asking for 188 months. A sentence of 188 months is a significant amount of time.
10   Such a sentence is sufficient, but not greater than necessary, to punish Mr. Smith and
11   deter future conduct.
12
13                                      III – CONCLUSION
14          Mr. Smith is remorseful for his actions and wants to continue to work toward
15   improving himself through substance abuse and sex offender counseling. Therefore, Mr.
16   Smith respectfully requests the Court sentence him to 188 months which is the low-end
17   of the guidelines at Level 34 and Criminal History III. Such a sentence sufficiently takes
18   into consideration the goals of sentencing and provides an appropriate punishment for
19   Mr. Smith.
20
21   Dated: July 29, 2019

22   Respectfully submitted,
23
     /s/ Thomas A. Johnson
24   THOMAS A. JOHNSON
     Attorney for Steve Subal Smith
25
26
27
28


                                                                                                     3
